DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered in light of the RCE filed 8 January 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claims 79-80 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 79-80 is directed towards a different embodiment of the endarterectomy device that was not previously claimed in the set of claims examined for the first office action. 
The claims initially presented were directed towards the embodiment shown in Figures 21-23 and requires an inflatable balloon. Claims 79-80 is the embodiment shown in Figure 25 and includes multiple arched wires extending off a longitudinal spine. The limitations of claims 79-80 are mutually exclusive to the limitations of originally elected claims which recited  – an inflatable cylindrical balloon having overlapping ends. This is wholly different from arched wires extending off a longitudinal spine. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 79-80 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, filed 8 October 2021, with respect to the rejection(s) of claim 48 under 35 USC 102 to Terai have been fully considered. Some arguments are persuasive and others are not persuasive. See below. 
In particular, on page 8, Applicant argues claim 48 was amended to recite a guidewire and Terai fails to disclose a guidewire. This argument is persuasive. However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 because the addition of a guidewire would be obvious – see the updated rejection under Terai in view of Mukherjee below. 
Further regarding Terai, on pages 8-9, Applicant argues Terai fails to disclose “a balloon having two ends configure to extend around a lumen of the artery within the subintimal space” because element 2 is described as having a “flag” arrangement and the catheter 1 is like “a pole to which the flag is attached”. This argument is not persuasive. 
The Office maintains the balloon 2 has a two ends – 1) at the free end of the balloon and 2) the end attached to the catheter 1. This is considered to be configured to extend around a lumen of an artery within the subintimal space because it contains the same structure recited in the claims. Further, Terai teaches that the balloon extends around an artery at column 5, lines 32-40. Because Terai’s balloon has the same structure as claimed, it would be reasonable to state it would perform the same way when placed in a subintimal space within an artery. See MPEP 2112.01. 
On page 9, Applicant argues Terai fails to disclose the balloon is “folded along the elongated member” in the non-deployed state because Terai’s balloon 2 is wrapped around the catheter. This argument is not persuasive. At column 4, lines 53-56, Terai discloses the balloon is flattened and wrapped around the elongate member – in the flattened state, the balloon is folded at the far/free end of the “flag-like” member. However, if this is not persuasive, the rejection is updated to rely on Lee to show that wrapping and folding are both well known techniques of minimizing the delivery profile of a balloon on a balloon catheter. See the updated rejection below. 
On Page 10, Applicant argues Terai is not “configured to separate a plaque from a wall of the artery”. This argument is not persuasive. 
Applicant argues that because it does not have the same structure as the claimed invention, it is not configured to perform the same function. Arguments regarding the structure of the device are addressed above. Applicant further argues that if Terai’s device were inserted into the subintimal space, it would create a large tubular structure within the subintimal space and potentially cause a perforation. Applicant has provided no evidence to establish an unobvious difference between the claimed product and the prior art, but rather has merely argued such alleged difference. Mere arguments can not take the place of evidence. See MPEP 716.01(c). 
New independent claim 77 contains new matter and is rejected under 35 USC 112(a) below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 48, 50-52, 67-70, 74-76 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Independent claim 48 recites “one or more guidewires threaded through a subintimal space of an artery”. This limitation claims the subintimal space of an artery in combination with the guidewire which is not permitted under 35 USC 101. In order to overcome this rejection, the Office suggests amending the claim to recite “one or more guidewires configured to be threaded through a subintimal space of an artery”. 
Claims 50-52, 67-70, 74-76 are rejected based on their dependency from claim 48. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 77 recites an expandable separator device with two symmetrical ends. This feature is not described in the specification or shown in the drawings, as filed, expect with respect to Figures 10g-10k as discussed in paragraph [00118] of the original specification. However, the embodiment Figures 10g-10k does not have the additional feature of overlapping ends as recited in claim 77. 
Claims 77-78 recites a separator having an overlap between the two ends which can be seen in in Figures 21A-23. However since drawings are not drawn to scale, they do not provide support for an expandable separator having symmetrical ends: The limitation regarding the symmetrical ends cannot be ascertained from the drawings, particularly in light overlap between the two ends. 
Claim 78 is rejected based on its dependency from claim 77. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48, 68, 70, 74, 76 are rejected under 35 U.S.C. 103 as being unpatentable over Terai (US Patent 6,942,679) in view of Mukherjee (US Patent Application 2012/0053614), and, if necessary, in view of Lee et al. (US Patent Application 2010/0145224). 
Claim 48, 68: Terai’679 teaches a device including an elongate member (1) with a lumen and an expandable separator device (3). The separator includes a balloon (2) having two ends configured to extend around a lumen of an artery. The lumen of the elongate member is capable of receiving a guidewire. 
The balloon has a non-deployed state in which the balloon (2) is uninflated and folded onto the elongate member (column 4, lines 53-56 discloses the balloon is flattened and wrapped around the elongate member – in the flattened state, the balloon is folded at the far/free end of the “flag-like” member).  
The balloon has a deployed state in which the balloon is inflated to a cylindrical shape having an overlap of the two ends (Figure 6). 
The device is configured to be percutaneously inserted into the subintimal space in the non-deployed state because it is disclosed as being percutaneously inserted into a blood vessel (column 2, lines 30-45). 
	MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In this case, Terai’679 teaches a device including an elongate member and an expandable separator device having the claimed structure. Therefore, the expandable member of Terai’679 is considered to be configured to separate a plaque from a wall of an artery as it expands. 
Terai’679 teaches the elongate member (1) and expandable separator (2) are percutaneously delivered to the aorta via the femoral artery to treat an aortic aneurysm (column 2, lines 30-42), but does not explicitly teach the use of a guidewire. 
It is old and well known to use a guidewire to deliver an object to the aorta. Mukherjee’614 teaches an inflatable device for treating an aortic aneurysm that is delivered percutaneously via the femoral artery (paragraph [0005]). The device is advanced over a guidewire (paragraph [0005]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Terai’679 by providing a guidewire, as taught by Mukherjee’614, in order to facilitate percutaneously delivery of the device using known methods. 
Mukherjee’614’s guidewire is considered to be configured for threading through a subintimal space of an artery, as recited in claim 48, and configured to extend through a lumen of the artery on a proximal and distal side of a lesion, as recited in claim 68, because it has the same structure as the claimed guidewire. See MPEP 2112.01, which was discussed above. 
If it is not persuasive that Terai’679 discloses the balloon is folded along the catheter in the delivery configuration, the Office maintains it is old and well known to fold or wrap balloons around a catheter for delivery into the body. 
Lee’224 teaches a balloon (106) on a catheter (102). Lee’224 teaches wrapping, folding or crumpling the balloon onto the elongate member to retain its minimal size during delivery of the balloon into the body (paragraph [0010]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Terai’679’s balloon such that it is folded instead of wrapped, as taught by Lee’224, because both folding and wrapping are well known techniques of minimizing the diameter of a balloon for delivery. Further, the use of one technique instead of another was part of the ordinary capabilities of a person of ordinary skill in the art. 
Claim 70: Terai’679 discloses the device includes transverse strips so that when inflated the device assumes a shape having a cross-sectional radius that could be larger than an artery (lines 3 in Figure 3 or Figure 9 shows strips 23 extending transversely to each other) because arteries come in many different sizes (e.g. blood vessels in the neurovasculature are very small; aorta is a large blood vessel, etc.). 
Claim 74: Terai’679’s elongate member (1) is a catheter (column 4, lines 6-10). 
Claim 76: Terai’679’s balloon is configured to not encompass plaque in the non-deployed state because it is folded onto the elongate member. 
Claims 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terai’679 in view of Mukherjee’614 and, if necessary, in view of Lee’224, as applied to claim 48, further in view of Milo et al. (US Patent Application 2003/0120195). 
Terai’679, as modified, teaches the limitations of claims 50-52 but fails to disclose a grinder or cutting tool. 
	Milo’195 teaches a catheter (20) for insertion into a blood vessel (A). The catheter is guided to a target location using a guidewire (10) using convention methods (paragraph [0031]). However, Milo’195 teaches the guidewire can be provided with a sharpened tip (i.e. a “cutting tool” or “grinder” since the sharp tip can be used to cut or grind) to guide the catheter around a total occlusion if the guidewire is not sufficient to penetrate the occlusion (Figures 3a-3d and paragraph [0016]). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Terai’679 by providing the device with a guidewire in order to aid in guiding the device to a target location in a vessel, as is known in the art, and in particular, to provide the device with a guidewire having a sharpened tip, as taught by Milo’195, in order to provide the advantage of optionally being able to pass through the vessel wall, as needed, to perform a procedure. 
	Regarding claim 51, in the resulting device of Terai’679 in view of Milo’195, the guidewire would pass through a lumen of the elongated member. At this point, the elongated member is considered to be mounted to the guidewire because the elongate member extends coaxially around the guidewire such that the distal end of the guidewire and distal end of the elongate member are longitudinally close to each other (i.e. the guidewire does not extend far distally beyond the elongate member). 
	Regarding claim 52, in the resulting device of Terai’679 in view of Milo’195, the guidewire would pass through a lumen of the elongated member during the step of using the guidewire in the conventional way. This means the grinder would be deployable through the lumen of the elongate member. 
Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terai’679 in view of Mukherjee’614 and, if necessary, in view of Lee’224, as applied to claim 48, further in view of Guiset (US Patent 4,183,102)
Claim 67: Terai’679’s balloon is comprised of multiple longitudinal chambers (Figure 4) but Terai’679 does not disclose the chambers are have a trapezoidal cross-section. 
Guiset’102 discloses a hollow cylindrical balloon intended for placement in a blood vessel (Figures 8, 9). The hollow cylindrical balloon has multiple longitudinal chambers (50) (see Figure 8). 
Guiset’102 shows the cross-sectional shape is in the form of a trapezoid (Figure 9), but discloses the cross-section can be any shape (column 6, lines 17-30). In light of this teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to provide Terai’679 with longitudinal chambers having a trapezoidal cross-sectional shape, as shown in Guiset’102, because the balloon will perform the same way regardless of which cross-sectional shape the chambers have in light of Guiset’102’s teaching that the cross-sectional shape is not material to the performance of the balloon and one of ordinary skill in the art would expect that the balloon of Terai’679 in view of Guiset’102 would perform the same way regardless of the cross-sectional shape since both Terai’679 and Guiset’102 are directed towards a hollow cylindrical balloon having longitudinal chambers for placement  in a blood vessel. 
Claims 69, 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terai’679 in view of Mukherjee’614 and, if necessary, in view of Lee’224, as applied to claim 48, further in view of Shturman (US Patent 5,181,911)
Claim 69, 75: Terai’679, as modified, fails to disclose providing the device with a radiopaque marker. 
Radiopaque markers are old and well known in the art to allow a surgeon to view a surgical instrument via medical imaging when the instrument is inside of the body. Shturman’911 discloses a balloon catheter for placement in the body and providing the balloon with radiopaque markers in order to allow the surgeon to determine the longitudinal and rotation position of the balloon when the balloon is inside the body (column 5, lines 13-30). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Terai’679’s device with radiopaque markers, as taught by Shturman’911, in order to view the device when it is inside the body using medical imaging. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771          
16 May 2022                                                                                                                                                                                              

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771